DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5, 14-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The wording of independent claims 1 and 18, especially when combined with the subject matter of claims 2, appears to be simply moving an undefined control parameter closer to a threshold until the threshold is met or exceeded.   This process is redundant if the threshold is 
Claims 1 and 18 recite a method and system for controlling and regulating the flow of a carrier fluid in an HVAC system.   Step C recites “calculating a value of a control parameter which is a function of one or more values assumed by said temperature difference in a transition of the flow regulator from said first condition to said second condition”.     This calculated value is then used to compare to a threshold value to determine further action.  However, the calculation of this value is broad to a point of being unreasonable in that any calculation and any threshold would read upon the claim language.  It is unknown what is being calculated and how, and therefore what this calculated value is compared to and why.  Claims 6-13 add language regarding the calculation being performed.   Claims 1-5, 14-20 are further treated as best understood.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2017/0067662 to Guidetti et al.
Referring to claims 1 and 18, Guidetti shows a method and system of controlling a flow of a carrier fluid through a service line of a conditioning and/or heating system (heat exchange unit, paragraph 0021), the service line includes: at least one heat exchange unit, at least one flow regulator configured to control the flow of carrier fluid passing through the heat exchange unit, and at least one temperature sensor configured to determine a temperature difference between the carrier fluid in a first section of the service line upstream of said heat exchange unit and the carrier fluid in a second section of the service line downstream of the same heat exchange unit (paragraphs -0021-0026); the method comprises: a) positioning the flow regulator in a first operating condition which corresponds to a first value of a flow parameter relative to the flow of the carrier fluid passing through the heat exchanger, and a first value of said temperature difference, b) positioning the flow regulator in a second operating condition which corresponds an increase in the value of the flow parameter from said first value to a second value higher than the first value, and to a second value of said temperature difference (flow chart in Figure 11 which operates to modify the flow rate regulator based on the desired values), c) calculating a value of a control parameter (for example, the error of energy parameter and difference between desired value and actual value in figure 11) which is a function of one or more values assumed by said temperature difference in a transition of the flow regulator from said first operating condition to said second operating condition, d) comparing said value of the control parameter with a minimum threshold (step 108) to determine whether or not the value of the control parameter is higher than said minimum threshold; wherein if following step d) of comparing said value of the control parameter with the minimum threshold it is determined that the value of the control parameter is higher than said minimum threshold, the control process provides to execute the following cycle: e) positioning the flow regulator from the second operating condition in a subsequent operating condition which corresponds to: (i) an increase in the value of the flow parameter from said second value to a subsequent value higher than the second value; and (ii) a variation from the second value to a subsequent value of said temperature difference, f) calculating a further value assumed by the control parameter which is a function of one or more values assumed by said temperature difference in transition of the flow regulator from the second operating condition to said subsequent operating condition, g) comparing said further value of the control parameter with the minimum threshold to determine whether or not the further value of the control parameter is higher than said minimum threshold; wherein if, following said step d) or said step g), it is determined that the value of the control parameter is less than or equal to said minimum threshold, then not changing the operating condition of the flow regulator in the direction of a further increase in the value of the flow parameter.   Figures 11 and 10 execute the steps of this process where if the minimum threshold of an error is not met, step 108 follows “no” back to the top and no changes are made.
Referring to claim 2, Guidetti shows wherein if, following step g), it is determined that the value of the control parameter is higher than said minimum threshold, the process provides for repeating steps e) to g) for further subsequent operating conditions of the flow regulator until at step g) of the cycle it is determined that the value reached by the control parameter becomes equal or smaller than the minimum threshold (Figures 10 and 11).
Referring to claim 3, Guidetti shows wherein if, following said step d) or said step g), it is determined that the value of the control parameter is less than or equal to said minimum threshold (S), then the process provides for setting, as optimal working position to which the flow regulator is maintained at one of the following: (i) the last operating condition reached by the flow regulator during said cycle, (ii) the penultimate operating condition reached by the flow regulator during the cycle, and (iii) a condition obtained changing said last operating condition of the flow regulator by a prefixed step in the direction of a decrease in the value of the flow parameter (figure 11, step 109 shows modifying the operative condition for a flow-rate regulator which must provide for at least one of the above possibilities).
Referring to claim 4, Guidetti shows wherein the flow parameter is the mass flow of the carrier fluid (.phi.) passing through the heat exchange unit (paragraph 0316).
Referring to claim 14, Guidetti shows wherein said minimum threshold (S) has: an invariable predetermined value (predetermined threshold, step 108); or a predetermined value linked to the magnitude of the increase in the value of the flow parameter from said first or previous value to the second or subsequent value.
Referring to claim 17, Guidetti shows wherein the flow parameter is the mass flow of the carrier fluid (.phi.) passing through the heat exchange unit; wherein either said service line comprises a flow meter, and the flow meter is configured to measure the mass flow of a carrier fluid (.phi.) passing through the heat exchange unit; or said service line comprises a position sensor of a shut-off element present in the flow regulator, and wherein the mass flow of carrier fluid (.phi.) passing through the heat exchange unit is calculated as a function of the position taken by the shut-off device and the pressure drop to the heads of the flow regulator; or the service line comprises a calibrated orifice, inserted upstream or downstream of said flow regulator, and the mass flow of carrier fluid (.phi.) is calculated as a function of the pressure difference (.DELTA.p) between a first pressure intake of the service line upstream of the calibrated orifice and a second pressure intake of the same service line located downstream of the calibrated orifice (paragraph 0346).


Allowable Subject Matter
Claims 5-16, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to the correction and removal of the above USC 112 rejections.
U.S. Patent Publication 2017/002813 to Enomoto shows a heat exchanger for a vehicle where the flow rate of a refrigerant fluid is controlled by a flow regulator in order to control the difference in temperature in the controlled space (see claim 12).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117